Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 9, 2020

                                        No. 04-19-00736-CV

                               Robyn Lynn Shalit “Cross-Appellee”,
                                           Appellant

                                                  v.

                           Michael Lawrence Shalit “Cross-Appellant”,
                                          Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 11-177
                          Honorable Kirsten Cohoon, Judge Presiding


                                           ORDER
        On March 5, 2020, the trial court reporter Kelly M. Grossman filed a notification of late
record, notifying this court that the reporter’s record was not filed when it was originally due
because appellant has failed to pay or make arrangements to pay the reporter’s fee for preparing
the record. It is therefore ORDERED that appellant provide written proof to this court within
ten (10) days of the date of this order that either (1) the reporter’s fee has been paid or
arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal
without paying the reporter’s fee. The reporter’s record must be filed no later than ten (10) days
after the date appellant’s written proof is filed with this court. If appellant fails to respond within
the time provided, appellant’s brief will be due within thirty (30) days from the date of this order,
and the court will consider only those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court